Citation Nr: 1138123	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-38 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 1995 for the grant of service connection for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) in a January 2003 decision of the Board of Veterans' Appeals which assigned the January 30, 1995 effective date. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an earlier effective date of service connection for PTSD.

In his November 2007 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board.  However, the Veteran withdrew this request in a June 2010 statement.  The Board therefore will proceed with appellate review. 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initially submitted a claim of entitlement to service connection for a psychiatric disorder characterized as a "nervous condition" in October 1981, which was denied in a November 1982 Board decision. 

2.  There was no diagnosis of PTSD or another acquired psychiatric disorder of record at the time of the November 1982 Board decision.

3.  The Veteran submitted a claim of entitlement to service connection for PTSD in January 1988, which was denied in a June 1988 rating decision.  

4.  The Veteran submitted a statement in July 1988 which the RO construed as a new claim for PTSD and which was administratively denied in a July 1988 letter from the RO. 

5.  The Veteran submitted a statement and additional records in August 1988 which the RO deemed to be a new claim for PTSD; the RO denied the claim in a February 1989 rating decision, finding that the Veteran's alleged stressors could not be verified. 

6.  The Veteran appealed the February 1989 rating decision, but then withdrew the appeal in February 1990.

7.  The Veteran submitted a petition to reopen the PTSD claim in July 1990, which was denied in a July 1990 rating decision; the Veteran was informed of the decision and his appellate rights in an August 1990 letter and did not appeal. 

8.  The Veteran submitted a petition to reopen the PTSD claim in January 1995; the claim was reopened and ultimately granted in a December 2000 rating decision, in part based on stressors corroborated by ship logs of the U.S.S. Coral Sea and U.S. Navy casualty reports obtained by the United States Armed Services Center for Unit Records Research (CURR).  These service department records could have been obtained at the time of the February 1989 rating decision based on information in the claims file. 

9.  The Veteran appealed the January 16, 1996 effective date of service connection for PTSD assigned in the December 2000 rating decision; a January 2003 decision of the Board assigned an effective date of January 30, 1995, finding that this was the date the Veteran had submitted his petition to reopen. 

10.  In its January 2003 decision, the Board failed to consider the applicability of 38 C.F.R. § 3.156(c), which would have resulted in an effective date of service connection of January 11, 1988.





CONCLUSIONS OF LAW

1.  The February 1989 rating decision, denying the Veteran's January 11, 1988 claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Clear and unmistakable error was committed in the January 2003 Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (as in effect in 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).

3.  The criteria for an effective date of January 11, 1988, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 7111 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (as in effect in 2002); 38 C.F.R. §§ 3.400, 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under parts II or III of title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  Whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question, and therefore the notice and duty to assist provisions under the VCAA are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable.

II. Analysis

The Veteran claims entitlement to an effective date of service connection for PTSD earlier than January 30, 1995, and specifically argues that there was CUE in the January 2003 Board decision assigning this effective date.  For the following reasons, the Board agrees and finds that an effective date of January 11, 1988 is warranted. 

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.302, 20.1103 (2010).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  There are only two exceptions to the rule of finality of VA decisions, namely challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE may result in the assignment of an earlier effective date for the veteran's awards.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  

Here, the January 2003 Board decision granting an effective date of January 30, 1995 for the award of service connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Therefore, the Veteran cannot bring a "freestanding" claim for an earlier effective date.  See id.  However, in a June 2010 informal hearing presentation, the Veteran, through his representative, has argued that there was CUE in the January 2003 Board decision in failing to consider the applicability of 38 C.F.R. § 3.156(c) as in effect at the time of the Board decision.  In this regard, as will be discussed in more detail below, the Veteran had initially submitted a claim for service connection for PTSD in January 1988 which was denied in a February 1989 rating decision.  The Veteran had appealed that decision but then withdrew his appeal in a February 1990 statement.  Therefore, the February 1989 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The Veteran argues that application of section 3.156(c) would have resulted in reconsideration of the February 1989 rating decision and led to an earlier effective date.  Thus, the Veteran argues that the Board's failure to consider the applicability of section 3.156(c) constituted CUE.  For the following reasons, the Board agrees. 

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2010).  The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b) (2010).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2010); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b).  In this regard, for Board decisions issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

At the time of the Board's January 2003 decision, section 3.156(c) provided:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . . . Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156(c) (2002).  At that time, "§ 3.400(q)(2) govern[ed] the effective date of benefits awarded when VA reconsider[ed] a claim based on newly discovered service department records."  New and Material Evidence, 70 Fed. Reg. 35,388, 35,388 (proposed June 20, 2005).  Read together, sections 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable "may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final under [38 C.F.R.] § 3.104."  Id.  See also New and Material Evidence, 71 Fed. Reg. 52,455, 52,455 (Sept. 6, 2006) ("[T]he purpose of this rule is to clarify long-standing VA rules . . . which authorize VA to award benefits retroactive to the date of a previously decided claim when newly discovered service department records are received."); Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011).  

In the proposed amendment to section 3.156(c), which went into effect as a final rule in February 2006, the Secretary explained that § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for post traumatic stress disorder."  70 Fed. Reg. at 35,388.  Although this statement was made in connection with the proposed amendment, the amendment has generally been found to be a clarification rather than a substantive change to section 3.156(c) as in effect prior to the amendment.  See Mayhue, 24 Vet. App. at 277-279; see also Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (applying the Secretary's clarifying statements to the proposed rule to the interpretation of section 3.156(c) as in effect prior to the amendment).  Indeed, in Vigil, the United States Court of Appeals for Veterans Claims (Court) found that records obtained through CURR fell within the definition of service department records under the prior version of section 3.156 for the purpose of reconsidering a previously denied claim and granting retroactive benefits.  22 Vet. App. at 66.  Moreover, although section 3.156(c) as in effect prior to the February 2006 amendment speaks of "misplaced" service department records and corrected service department records, by its express terms (e.g. "[t]his comprehends" . . . "[a]lso included") the newly obtained service department records were not limited to such.  In sum, there is no indication that the version of 38 C.F.R. § 3.156(c) prior to the February 2006 amendment would have been found to exclude unit histories, deck logs, casualty reports, and other such service department records. 

In light of the foregoing, the Board's failure in its February 2003 decision to apply the earlier version of section 3.156(c) to the facts of the present case was clear and unmistakable error, as it would have manifestly led to a different result.   See 38 C.F.R. § 20.1403(a).  In this regard, the Veteran initially submitted a service connection claim for PTSD on January 11, 1988.  In connection with this claim, the Veteran furnished an August 1988 private examination report showing a diagnosis of PTSD based on stressors the Veteran experienced during active service.  In a June 1989 letter, the same doctor who diagnosed the Veteran with PTSD in the August 1988 examination report stated that the Veteran experienced a number of stressors during service leading to PTSD, including witnessing a crew member stab himself in a suicide attempt.  This incident was later confirmed by deck logs for the U.S.S. Coral Sea, the carrier on which the Veteran served, which were associated with the file in connection with the January 1995 claim upon which service connection for PTSD was granted.  Further, in a March 1989 statement submitted in support of his appeal, the Veteran stated that he witnessed a plane crash while attempting to land on the carrier.  This incident was later verified by the deck logs and U.S. Navy casualty reports, as stated in a May 1998 letter from CURR which was obtained in connection with the Veteran's January 1995 claim.  In the February 1989 rating decision, service connection for PTSD had been denied in part because the Veteran's alleged stressors had not been verified.  The December 2000 rating decision granting service connection for PTSD was based in part on the Veteran's corroborated stressors, as set forth in a September 2000 memorandum listing the stressors verified by CURR.  

The Board further finds that the August 1988 private examination report, the June 1989 letter from the psychologist, and the Veteran's March 1989 statement describing his in-service stressors constituted sufficient information for VA to have verified the Veteran's stressors through CURR or the deck logs at the time of the February 1989 rating decision and appeal therefrom.  Thus, because the September 2000 rating decision granting service connection for PTSD was based in part on service department records which could have been obtained at the time of the February 1989 rating decision, reconsideration was warranted.  See 38 C.F.R. § 3.156(c).  As reconsideration of the previously denied claim under section 3.156(c) would have manifestly resulted in an earlier effective date, given the diagnosis of PTSD in the August 1988 private examination, which was linked to the Veteran's service, as well as the June 1989 letter by the doctor who had examined the Veteran in August 1988 and a May 1987 VA treatment record reflecting a diagnosis of PTSD, the Board finds that it was clear and unmistakable error not to apply this regulation in the January 2003 Board decision.  38 C.F.R. § 20.1403.  Therefore, revision of this decision is warranted.  

The Board finds that January 11, 1988 is the earliest appropriate effective date of entitlement to service connection for PTSD.  In this regard, a review of the relevant procedural history shows that the Veteran had submitted a claim of entitlement to service connection for PTSD on this day which was denied in a June 1988 rating decision.  Thereafter, the Veteran submitted a statement in July 1988 which the RO construed as a new claim for PTSD and which was administratively denied in a July 1988 letter from the RO.  The Veteran then submitted a statement and additional records in August 1988 which the RO deemed to be a new claim for PTSD.  The RO denied the claim in the February 1989 rating decision.  As discussed above, the Veteran had appealed that decision and then withdrew the appeal in a February 1990 statement.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, because the December 2000 rating decision granting service connection for PTSD was based in part on stressors newly verified by service department records which had not been considered at the time of the February 1989 rating decision, reconsideration was warranted under section 3.156(c) as discussed above, and the grant of service connection would be retroactive to the date of the initial claim, provided that it was adequately supported by medical evidence.  As a diagnosis of PTSD linked to the Veteran's active service was of record as early as the August 1988 private examination report, the Board finds that such medical evidence was present at the time of the initial claim.  

Thus, the only remaining issue is the proper date of the Veteran's claim.  Under 38 C.F.R. § 3.156(b), as in effect prior to and as of the February 2006 amendment, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Veteran's January 11, 1988 claim was denied in the June 1988 rating decision because it was found that a diagnosis of PTSD had not been established.  In August 1988, the Veteran submitted the August 1988 private examination report showing a diagnosing PTSD found to be caused by his in-service stressors.  This report clearly constituted new and material evidence that was submitted within one year of the June 1988 rating decision and therefore within the appeal period  See 38 C.F.R. § 20.302 (2010).  As such, it was submitted in connection with the January 11, 1988 claim.  See 38 C.F.R. § 3.156(b).  Consequently, the February 1989 rating decision in fact stemmed from the Veteran's January 11, 1988 claim rather than the August 1988 claim, as the RO had found.  Therefore, the evidence regarding the Veteran's stressors which was considered in the February 1989 rating decision and later corroborated in connection with the June 2000 rating decision must also be considered to have been filed in connection with the January 11, 1988 claim.  This means that during the pendency of the January 11, 1988 claim, VA had enough information to corroborate the Veteran's alleged stressors by obtaining relevant service department records such as the deck logs of the U.S.S. Coral Sea and by seeking verification through CURR or the appropriate records repository.  As such, the grant of service connection of PTSD in the December 2000 rating decision is retroactive to the Veteran's January 11, 1988 claim.  See 38 C.F.R. § 3.156(c). 

The Board finds that an effective date earlier than January 11, 1988 is not warranted.  In this regard, the Board has considered the fact that the Veteran had also filed a claim of entitlement to service connection for a nervous condition in October 1981.  This claim was denied in a December 1981 rating decision.  The Veteran appealed and the claim was denied by the Board in a November 1982 decision which is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  In the Board's decision, as in the December 1981 rating decision, it was found that there was no competent evidence of an acquired psychiatric disorder.  Rather, the evidence of record only showed that the Veteran had a "personality disorder" diagnosed as an "explosive personality," as found in a November 1981 VA examination report.  As the Veteran did not claim that he had PTSD at this time and a diagnosis of PTSD or an acquired psychiatric disorder was not of record, the Board finds that there is no basis for granting an effective date earlier than January 11, 1988, the date of the Veteran's claim for PTSD.  See 38 C.F.R. § 3.156(c).  The Board acknowledges the Veteran's argument in his November 2007 substantive appeal (VA Form 9) that his PTSD was misdiagnosed in the November 1981 VA examination.  However, as a layperson, the Veteran does not have the medical training or expertise to render a competent opinion as to whether he was misdiagnosed in the November 1981 VA examination.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  The Board thus gives more weight to the findings of the examiner, who was a medical doctor.  As such, there was no medical basis for granting service connection for PTSD prior to the January 1988 claim.  See 38 C.F.R. § 3.156(c).  Indeed, the Veteran had not actually submitted a claim specifically identifying PTSD until January 11, 1988.  Moreover, in the June 2010 informal hearing presentation, the Veteran argued, through his representative, that January 11, 1988 was the most appropriate effective date.  The Board agrees for the reasons discussed above.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether an earlier effective date is warranted.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to an effective date of January 11, 1988, but no earlier, for the grant of service connection for PTSD is warranted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an effective date of January 11, 1988 for the award of service connection for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The Veteran's claim of entitlement to service connection for hepatitis C must be remanded for further development. 

In the March 2009 informal hearing presentation, it was argued that remand was warranted to obtain additional VA treatment records dated after August 2006 which would provide information pertinent to the hepatitis C claim.  Specifically, it was noted that an August 2006 VA treatment record reflects that the Veteran tested positive for the hepatitis C antibody, but that the hepatitis C infection could not be confirmed.  A "Hep C Qualitative" was to follow.  VA treatment records dated after August 2006, which might include follow-up testing for hepatitis C, are not in the file.  Therefore, the Veteran's outstanding VA treatment records dating from August 2006 to the present should be obtained and associated with the file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from August 2006 to the present should be obtained and associated with the file. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, to include the provision of a VA examination, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


